Citation Nr: 0721414	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Fargo, North Dakota


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for purposes of establishing eligibility for 
Department of Veterans Affairs (VA) dependency and indemnity 
compensation (DIC) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1971 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
April 2005, which found that the appellant was not entitled 
to recognition as the veteran's surviving spouse.  In April 
2007, the appellant appeared at a videoconference hearing 
held before the undersigned.  


FINDING OF FACT

The appellant's May 1974 marriage to the veteran was 
terminated by divorce in July 1999, with knowledge of both 
parties. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  Although the appellant was not 
sent a VCAA letter in this case, she submitted her marriage 
certificate and divorce decree.  The essential facts in this 
case are not in dispute; the case rests on the interpretation 
and application of the relevant law.  The VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 
(2004) (holding that VCAA notice was not required where 
evidence could not establish entitlement to the benefit 
claimed).  In the circumstances of this case, there is no 
reasonable possibility that additional efforts to assist or 
notify the appellant in accordance with the VCAA would assist 
her in substantiating her claim.  Therefore, she is not 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

Status as Surviving Spouse

DIC benefits may be paid to the surviving spouse of a veteran 
who died of a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002).  The appellant claims VA DIC benefits as 
the surviving spouse of the veteran, who died in April 2004.  
She contends, first of all, that although she and the veteran 
were divorced at the time of his death, the divorce was 
procured at his instigation, and against her wishes.  She 
points out that they were married for 25 years, and had three 
children.  She also contends that she lived with the veteran 
continuously until their separation, and that the separation 
was not her fault.  She states that the veteran sent her a 
letter, seeking to reconcile, in December 2003.  

In order to establish her status as claimant, it must be 
shown that the appellant had a valid marriage to the veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term 
"surviving spouse" means a person of the opposite sex who 
was the spouse of a veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2006).  A spouse of a veteran is a person whose marriage to 
the veteran is valid according to the law of the place where 
the parties resided at the time of the marriage or the law of 
the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2006).  

In this case, the appellant was divorced from the veteran in 
July 1999, prior to his death.  Consequently, she was not the 
spouse of the veteran at the time of his death.  It should be 
noted that a valid marriage and continuous cohabitation are 
required for an individual to attain the status of surviving 
spouse; consequently, the fact that the divorce may have been 
procured due to the fault of the veteran does not negate the 
fact that the divorce occurred.  In other words, the 
appellant's arguments regarding her lack of fault in the 
separation are only applicable if a valid marriage exists, 
which is not the case when the marriage has been terminated 
by divorce.  

In certain circumstances, where there is a legal impediment 
to a marriage, an attempted marriage may be determined to be 
"deemed valid."  38 C.F.R. § 3.52 (2006).  However, one of 
the requirements of a "deemed valid" marriage is that the 
claimant entered into the marriage without knowledge of the 
impediment.  38 C.F.R. § 3.52(b); in this case, the appellant 
knew of the divorce.  Moreover, as she and the veteran did 
not live together, and in fact apparently had very little 
contact with each other, it cannot be said that there was an 
attempted remarriage.  

The appellant also contends that VA should find the divorce 
to be invalid, under state law, on the basis that the veteran 
was incompetent.  At her hearing, she cited several state 
court cases, which found a divorce invalid where one of the 
parties was incompetent or incapacitated.  However, in this 
case, while the veteran was in receipt of a 100 percent 
rating for PTSD at the time of the divorce, he was not 
determined to be incompetent by VA, nor has the appellant 
indicated he was found legally incompetent in any other 
venue.  

Moreover, although state law controls, under state law, the 
veteran and the appellant were divorced.  38 U.S.C.A. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006).  Under the 
circumstances, the Board cannot invalidate a divorce decree 
entered by a state court of competent jurisdiction.  The 
appellant would have to pursue this matter through the 
appropriate state court.  

While sympathetic to the appellant's circumstances, 
particularly in view of her lengthy marriage to the veteran, 
the appellant and the veteran were divorced at the time of 
the veteran's death, and had been for five years.  As noted 
above, DIC benefits for a "surviving spouse" are only 
authorized if the claimant was the spouse of a veteran at the 
time of the veteran's death.  At the time of his death, they 
were divorced, under state law.

Thus, in this case, there is no legal basis on which the 
appellant's claim can be granted.  As the law and not the 
evidence is dispositive in this case, the appeal is 
terminated due to absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).   


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran, for purposes of entitlement to DIC benefits, is 
denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


